Citation Nr: 1633716	
Decision Date: 08/25/16    Archive Date: 08/31/16

DOCKET NO.  12-30 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a neurological disorder of the right upper extremity.


ATTORNEY FOR THE BOARD

Michael Wilson, Counsel



INTRODUCTION

The Veteran served on active duty from June 1992 to July 1999.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Board previously remanded the claim in June 2014 and April 2015.  

The appeal is again REMANDED to the AOJ.  VA will notify the Veteran if further action is required on his part.

REMAND

In the April 2015 remand, the Board instructed the AOJ to obtain a copy of a May 2010 EMG report, referenced by an August 2014 VA examiner, which apparently showed slowing of right ulnar motor nerve conduction velocity.  While additional copies of a July 2010 VA EMG report were obtained, a May 2010 report was not.  It remains unclear whether a May 2010 report exists.  Additionally, a July 2013 VA EMG report is referenced in the Board's June 2014 remand; however, it is unclear whether this reference was made in error and whether such a report actually exists.  Remand is required to obtain these VA treatment records, if they exist.  

In the April 2015 remand, the Board also requested that a new VA opinion be obtained with respect to whether currently diagnosed right ulnar neuropathy at the elbow was caused or aggravated by service-connected cervical spine disability.  In a July 2015 VA opinion, a VA examiner opined that the Veteran's ulnar neuropathy was not at least as likely as not aggravated beyond its natural progression by the service-connected cervical spine disability.  As a rationale for her opinion, however, the examiner only explained that ulnar neuropathy is a peripheral entrapment syndrome, and is not caused by service-connected cervical intervertebral disk syndrome; thus, the examiner used the same reasoning for her prior negative causation opinion.  The examiner did not specifically provide reasons why the ulnar neuropathy was not aggravated by the cervical spine disability.
Additionally, VA treatment records recently associated with the claims file reveal that during a January 2015 VA pain clinic consultation, the Veteran complained of right neck pain radiating to his right shoulder.  This appears to be a new contention, which has not been addressed by VA examiners.  Remand for a new VA examination is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain complete copies of the May 2010 and July 2013 EMG testing reports.  If these records do not exist or are unavailable, a negative response is required. 

2.  Then, schedule the Veteran for a new VA neurological examination of his right upper extremity.  The examiner should review the claims file.

The examiner should identify and describe all neurological disorders of the Veteran's right upper extremity found to be present, to include ulnar neuropathy, and any disorder manifest by radiation of pain from the right side of his neck into his right shoulder.

The examiner should provide a new opinion as to whether it is at least as likely as not (50 percent or greater probability) that any such neurological disorder of the right upper extremity is caused by the Veteran's service-connected cervical spine disability.  

If not, the examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any such right upper extremity neurological disorder has been aggravated (chronically made worse beyond its natural progression) by the Veteran's service-connected cervical spine disability.  

If aggravation is found, the examiner should attempt to establish a baseline level of severity of the right upper extremity neurological disorder prior to aggravation by the service-connected cervical spine disability.

The examiner must provide reasons for all opinions, addressing the relevant medical and lay evidence.

3.  If the benefits sought on appeal are not granted in full, issue a supplemental statement of the case; and return the appeal to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




